Exhibit 10.3







NBD PARTNERS ENERGY, KOREA

 ‘PARTY A’




AND




GREAT SOUTH LAND MINERALS LIMITED

‘PARTY B’










[f8k030612_ex10z3001.jpg] [f8k030612_ex10z3001.jpg]










JOINT VENTURE

AND MANAGEMENT AGREEMENT




08TH February 2012








--------------------------------------------------------------------------------







JOINT VENTURE AND MANAGEMENT AGREEMENT




TABLE OF CONTENTS







Clause

Page

1.

DEFINITIONS AND INTERPRETATION

1

2.

CONDITIONS SUBSEQUENT

3

3.

PURPOSE

3

4.

BUSINESS PLAN

3

5.

NAME OF THE JOINT VENTURE

4

6.

DURATION

4

7.

THE MANAGER

4

8.

APPOINTMENT OF MANAGER

5

9.

POWERS AND DUTIES OF THE MANAGER

6

10.

THE MANAGER

7

11.

FINANCING OF THE JOINT VENTURE

7

12.

DEALING WITH THE RESOURCES OF THE JOINT VENTURE

8

13.

LIABILITY OF JOINT VENTURERS

8

14.

PROFITS AND LOSSES AND ACCOUNTS

9

15.

BANK AND BRANCH DETERMINED BY THE MANAGER

9

16.

INTEREST UNDER AGREEMENT NOT TO BE CHARGED

10

17.

RELATIONSHIP OF JOINT VENTURERS

10

18.

INDEMNITY FOR BREACH

11

19.

MUTUAL COVENANTS

11

20.

EVENTS OF DEFAULT

12

21.

SALE OF INTEREST IN JOINT VENTURE

14

22.

TERMINATION

17

23.

PROCEDURE FOLLOWING TERMINATION

17

24.

DISPUTE DETERMINATION

18

25.

CONFIDENTIALITY

18

26.

PUBLICITY

19

27.

TIME AND REMEDY OF DEFAULT

19

28.

REPRESENTATIONS AND WARRANTIES

19

29.

NOTICES

20

30.

GOVERNING LAW

21

31.

JURISDICTION

21

32.

BREACH OF AGREEMENT

21

33.

MISCELLANEOUS

21

SCHEDULE 1

24

Constitution

24

SCHEDULE 2

25

Company Management Fee

25

















--------------------------------------------------------------------------------







THIS JOINT VENTURE AND MANAGEMENT AGREEMENT is made this 08th day of February
2012.




BETWEEN

NBD PARTNERS ENERGY of 13th Floor, Prudential Tower, 838 Yeoksam_dong Kangnam_gu
Seoul Korea 135-982

(‘PARTY A’)




AND




GREAT SOUTH LAND MINERALS LIMITED ABN 54 068 650 386 Registered in the
Australian State of Tasmania, Registered office at Level 3, 65 Murray Street
Hobart, TAS, AUSTRALIA 7000




(‘PARTY B’)




ON THE BASIS THAT:




A.

Party A is an investor in commercial oil, gas & hydrocarbon ventures in the
Australian State of Tasmania with access to funding sources and pursuant to the
terms of the Convertible Loan Agreement dated 08TH February 2012, is entitled to
10% equity in Energy Corporation International and may maintain a 49% interest
in the Licence which belongs to Party B in Tasmania.




B.

Party B is an oil and gas explorer registered and operating in Australia and
pursuant to the terms of the Convertible Loan Agreement with Party A dated 08th
February 2012, may maintain a 51% interest in the Licence in Tasmania.




C.

Parties A & B have agreed to participate in a Joint Venture to operate & develop
the oil and gas assets (including any coal Interests established over the
Existing Projects through Party B or a Related Party entity of Party B) and the
Project through a company to be called Empire NBD JV Pty Ltd (subject to
registration);




D.

It is the purpose of this Agreement to record the terms and conditions of the
involvement of the parties hereto in the Joint Venture.




THE PARTIES AGREE THAT:




1.

DEFINITIONS AND INTERPRETATION




1.1

Definitions




In this Agreement:




 

 

Agreement

means this Joint Venture and Management Agreement as the same may be amended or
supplemented from time to time

 

 

Associate

has the meaning ascribed to that term by Division 2 of Part 1.2 of the
Corporations Law, Australia.

 

 

Auditor

Means the nominated Auditor of the Joint Venture or such other auditor as the
Joint Venturer party may determine from time to time.

 

 

Board

means the Board of Directors of the Company

 

 

Business

means the business of oil, gas and coal exploration & development.

 

 

Business Day

means a day on which banks are open for business in Tasmania excluding Saturday
and Sunday and Public Holidays.

 

 

Chairman

means the Chairman of the Board and as provided for in this Agreement

 

 

Commencement Date

means the Agreement Date

 

 

Company

Means Empire NBD Energy JV Pty Ltd or other such nominated JV Management
Company, to be registered with consent from the Parties.

 

 

Constitution

means the Constitution of a copy of which is and may be annexed to Schedule 1 of
this Agreement (post signing).

 

 

Corporations Law

means the Corporations Act 2001 of Australia











--------------------------------------------------------------------------------

2







 

 

dollar or $

means Australian dollars unless otherwise expressly provided.

 

 

EBIT

means at any time the operating profit or loss before deducting interest and any
provision for income tax and excluding all abnormal and extraordinary items of
the Business.

 

 

encumbrance

means any mortgage, charge (whether fixed or floating), pledge, lien, lease,
title retention or conditional sale agreement, covenant, bill of sale, hire or
hire purchase agreement, option, restriction as to transfer, use or possession,
subordination to any right of any other Person, and any other encumbrance,
security, restriction or interest whatsoever.

 

 

Existing Projects

Means the identified oil, gas and coal potential bearing structures and wellbore
sites identified as “Bellevue” and “Thunderbolt” with respective coordinates
being (approximately):

Bellevue: 465,660E, 533,8904N;

Thunderbolt: 466,844E, 5287200N.

 

 

Financial Year

means any period of 12 months commencing on 1 July and ending on 30 June in any
year, OR the period 01 January to 31 December in any year, to be nominated by
the Joint Venturers in accordance with its statutory reporting requirements.

 

 

Joint Venture (or JV)

means the joint understanding and contractual arrangements between Party A and
Party B on the terms and conditions contained in this Agreement and any
agreement entered into pursuant to this Agreement for the objects set out
therein.

 

 

Joint Venture Expenses

means all amounts:

 

(a)

necessary to acquire assets of the Joint Venture;

 

(b)

otherwise authorised by the Manager or this Agreement.

 

 

Joint Venturers

means Party A and Party B as Joint Venturers pursuant to the terms of this
Agreement or any of their successors or permitted assigns.

 

 

Licence

Means the current exploration licence in the Tasmanian State of Australia,
described and registered as EL14/2009.

 

 

Manager

means Empire NBD Energy JV Pty Ltd ( (subject to registration) of Level 3, 65
Murray Street Hobart, Tas 7000 or other nominated management company as
determined by the Parties.

 

 

Month

means a calendar month.

 

 

Permitted Bank Charge

means a mortgage, charge, lien or other encumbrance over the interest of a Joint
Venturer in the Joint Venture permitted under Clause 16.1(a)(ii).

 

 

Person

means any individual, corporation, Energy JV, firm, joint venture, association,
joint stock company, limited liability company, trust, unincorporated
organisation, governmental body or other entity or legal person.

 

 

Prescribed Equity

means the following percentage interest in the Joint Venture, namely:

 

(a)

Party A - 49%; and

 

(b)

Party B - 51%,

 

or such other percentages as may be determined hereunder.

 

 

Prime Rate

means the reference rate for bank overdrafts in excess of $100,000.00 set from
time to time by the Westpac Bank.

 

 

Principal RBC

means:

 

(a)

in the case of Party A: NBD ENERGY, South Korea (NBD) a company incorporated in
Korea, whose registered office is at 13th Floor, Prudential Tower, 838
Yeoksam_dong Kangnam_gu, Seoul 135-982.

 

(b)

in the case of Party B: Empire Energy Corporation International of 4500 College
Blvd, Suite 230 Leawood, Kansas, 66211, USA.

 

 

Project

Means the development and exploitation in respect of natural oil, gas and coal
reserves for commercial benefit over the Existing Projects within the Licence
area.











--------------------------------------------------------------------------------

3







 

 

Related Body Corporate

means a related body corporate within the meaning of  Division 6 of the
Corporations Act 2001.

Resources

Means, naturally occurring oil, gas and other coal derived reserves or resources
which may accrue to the JV or be extracted by the JV in the furtherance of this
Agreement under any type of authorised Licence or Lease.

 

 

Services

means all financial, administrative, operational and any other similar services
required to operate the Business.

 

 

Joint Venture Management Agreement

means the agreement between the Manager, Empire NBD Energy JV Pty Ltd or other
such nominated company, subject to registration, created to manage the affairs
of the Joint Venture.




1.2

Interpretation




In this Agreement unless the contrary intention appears:




(a)

the singular includes the plural and vice versa;




(b)

where a word or phrase is given a definite meaning, any part of speech or other
grammatical form in respect of that word or phrase shall have a corresponding
meaning;




(c)

a reference to any gender includes a reference to all other genders;




(d)

a reference to any legislation or to any provision of any legislation includes a
reference to any modification or re-enactment of or any provisions substituted
for such legislation or provisions;




(e)

an agreement, representation or warranty made by two or more Persons is made by
them jointly and by each of them severally;




(f)

an agreement, representation or warranty made in favour of two or more Persons
is made for the benefit of them jointly and for each of them severally; and




(g)

if an act required to be done under this Agreement on or by a given day is done
after 5:30 pm on that day, it is taken to be done on the following day.




1.3

Headings




Headings are inserted for convenience only and do not affect the interpretation
of this Agreement.




1.4

Weekends and Holidays




Where any act is required by this Agreement to be done on a given day and that
day is not a Business Day then the act is required to be done on the next
following Business Day.




2.

CONDITIONS SUBSEQUENT




2.1

It is a condition subsequent to this Agreement that immediately upon execution
the Parties will do all things necessary to ensure:




(a)

The shares in the Company will be issued on a proportional basis to the
Prescribed Equity; and




(b)

Simon Lee and Malcolm Roy Bendall will be appointed Directors of the Company.




3.

PURPOSE




3.1

The Parties hereby declare and acknowledge that they have entered this Agreement
for the purpose of developing and exploiting the Project on the terms and
conditions contained in this Agreement.




3.2

The Parties intend this Agreement to regulate the manner in which the JV will
develop the Projects and the interests of each party in the manner in which the
Projects are further developed to such time as (and past such time in absence of
any new agreement) the Resources are extracted from the Projects and sold by the
Parties on terms agreeable to the Parties.











--------------------------------------------------------------------------------

4







4.

BUSINESS PLAN




4.1

The Parties agree that prior to the execution of this Agreement (or in the event
this is not provided), as soon as possible subsequent to the execution of this
Agreement, Party B will undertake to provide Party A with a Business Plan.  It
is a condition of this Agreement that the Business Plan provides an accurate
scope of the Projects including (but not limited to):




(a)

A budget, updated semi-annually, outlining actual costs of the previous 6 months
and an estimate of the forward 6 months;




(b)

Explanations for any variation of more than 10% from the estimated costs of the
previous six months (if any); and




(c)

A running total of costs incurred on behalf of the Joint Venture.




4.2

The initial Business Plan provided by Party B shall include forward estimates
for the completion of the Projects to such stage where extracted Resources have
been sold pursuant to a contract of sale in excess of $100,000 to a third party
at arm’s length terms.




4.3

Irrespective of the shareholdings of the parties, in the event that Party B
deviates by more than 15% from the estimate provided pursuant to clause 4.2,
Party A shall have the option to remove any Manager currently conducting the
business of the Project and replace the Manager with representatives of its
choosing for no less than one year.




4.4

In the event that Party A does not exercise its rights under clause 4.3, Party A
shall continue to have the ability to exercise its rights under 4.3 until the
defect is cured.  




5.

NAME OF THE JOINT VENTURE




5.1

The name of the Joint Venture shall be " Empire NBD Energy JV Pty Ltd” (or such
other name as may be agreed by the Joint Venturers) and the Manager will conduct
the Business under this name.  The Manager may register the name (or any other
agreed JV Energy JV name) as a business name as required by relevant legislation
but will not apply for registration of the name as a trade mark.




5.2

Party A will procure that the Manager is granted a licence of the name "Empire
NBD Energy JV Pty Ltd " for the purpose of being used as part of the name of the
Joint Venture in accordance with Clause 5.1 and Party B will procure that the
Manager is granted a licence of the name "Empire NBD Energy JV Pty Ltd " for the
purpose of being used as part of the name of the Joint Venture in accordance
with Clause 5.1.




5.3

If for any reason Party A ceases to be a Joint Venturer, the Joint Venture shall
immediately cease using the name " Empire NBD Energy JV Pty Ltd ", and if for
any reason Party B ceases to be a Joint Venturer, the Joint Venture shall
immediately cease using the name " Empire NBD Energy JV Pty Ltd ". The Manager
acknowledges and agrees that the grant of the licences of the name " Empire NBD
Energy JV Pty Ltd” will not confer any proprietary rights on the Manager and the
name remain the sole property of the relevant licensors.




The parties will procure that the name of the Joint Venture and any company name
or business name associated or used in connection with the Joint Venture is
altered as soon as practicable to give effect to this clause.




6.

DURATION




The Joint Venture shall be established with effect from the Commencement Date
and shall, subject as provided herein, continue in existence until the Joint
Venture is terminated and the underlying property of the Joint Venture has been
sold and proceeds of sale distributed between the shareholders of the Company
proportionate to the parties’ shareholding in the Company at the time of any
such distribution.




7.

THE MANAGER




7.1

The Joint Venturers agree that the Constitution must provide, amongst other
things, the following:




(a)

Rights of Shares and Composition of Board




(b)

Quorum




A quorum at general meetings shall be no less than 2 (two) directors of the
Company.











--------------------------------------------------------------------------------

5







(c)

Appointment, Suspension and Renewal




By notice in writing to the other Joint Venturer, each Joint Venturer may remove
or suspend a person appointed by it as a director and appoint another person in
their place and may appoint another director temporarily in the place of the
person so removed, suspended or in place of a sick or absent director, providing
that the appointment of a person is an authorised  representative from one of
the RBC’s.




(d)

Alternate Directors




(i)

By notice in writing to the Secretary, a director may appoint a person to be an
alternate director in his place during such period as he thinks fit.




(ii)

An alternate director is entitled to notice of Board meetings and, if the
appointor is not present at such meeting, is entitled to attend and vote in his
place.




(iii)

An alternate director may exercise any powers that the appointor may exercise
and the exercise of any such powers by the alternate director shall be deemed to
be the exercise of the power by the appointing director.




(iv)

The appointment of an alternate director may be terminated at any time by the
appointing director by notice in writing to the Secretary and will cease once
the appointing director ceases to hold office as a director.




(e)

Frequency




(i)

There shall be Board meetings on a regular basis to be determined by the Board
but not less than two times in each Financial Year.




(ii)

Not less than 5 Business Days written notice (including the provision of an
agenda) (or such shorter period as all of the directors shall agree upon) shall
be given to all directors for each such meeting, or in the case of a meeting
proposed to be held by conference telephone or other electronic means at which
the directors are not required to be physically present, not less than 4
Business Days written notice of such a meeting (or such shorter period as all of
the directors shall agree upon) shall be given to all directors.




(f)

Additional Meetings




Notwithstanding the provisions of paragraph (e), additional Board meetings may
be convened by any director giving the other directors not less than 5 Business
Days written notice (including the provision of an agenda) (or such shorter
period as all of the directors shall agree upon) of such a meeting, or in the
case of a meeting to be held by conference telephone or other electronic means
at which the directors are not required to be physically present, by giving the
other directors not less than 3 Business Days written notice of such a meeting
(or such shorter period as all of the directors shall agree upon).




(g)

Venue




All Board meetings shall be held at venues convenient to the directors and in
the absence of any agreement to the contrary shall be held by telephone
conference.




(h)

Meetings by Telephone




(i)

The directors may dispatch business and adjourn and otherwise regulate Board
meetings as they think fit.




(ii)

Without limiting the discretion of the directors to regulate their meetings, the
directors may if they think fit, confer by radio, telephone, closed circuit
television or other electronic means or audio or audio visual communication and
a resolution passed by such conference shall, notwithstanding the directors are
not present together in one place at the time of the conference, be deemed to
have been passed at a Board meeting held on the day on which and at the time at
which the conference was held.




(iii)

The provisions of this Agreement and the Constitution relating to Board meetings
shall apply so far as they are capable of application mutatis mutandis to such
conferences.











--------------------------------------------------------------------------------

6







(i)

Statement of Directors Deemed a Resolution




(i)

If all directors (or their alternates) have signed a document containing a
statement that they are in favour of a resolution in the terms set out in the
document, a resolution in those terms shall be deemed to have been passed in a
Board meeting held on the day in which the document was signed and at that time
at which the document was last signed by a director or if the directors signed
the document on different days, on the day on which and at the time at which the
document was last signed by a director.




(ii)

For the purpose of this paragraph (i), two or more separate documents containing
statements in identical terms each of which is signed by one or more directors
shall together be deemed to constitute one document containing a statement in
those terms signed by those directors on the respective days on which they
signed the separate documents.




(j)

Transfer of Shares




The transfer of shares in the Manager shall be restricted and may only occur in
accordance with the provisions of this Agreement.




8.

APPOINTMENT OF MANAGER




The Joint Venturers hereby appoint the Manager as manager of the Joint Venture.




9.

POWERS AND DUTIES OF THE MANAGER




9.1

Powers of the Manager




(a)

Except as otherwise provided for herein or as otherwise agreed by the Joint
Venturers, the Manager shall make all decisions for the Joint Venture and shall
have all rights, power and authority generally conferred by law or necessarily
consistent with accomplishing this consistent with the purposes and features of
the Joint Venture as set forth in Clause 3.




(b)

Without limiting the generality of the foregoing, the Manager has the right
consistent with its fiduciary obligations to the Joint Venturers and with the
Business and the purposes of the Joint Venture to:




(i)

subject to any applicable restrictions set forth in this Agreement, execute any
and all customary agreements, contracts, documents, certifications and
instruments in connection with the Business and purposes of the Joint Venture;




(ii)

protect and preserve the entitlements of the Joint Venture in respect of the
assets at any time owned, acquired or created by the Joint Venture to the extent
so empowered;




(iii)

perform all normal business functions and otherwise operate and carry out the
day to day administration of the Business in accordance with and as limited by
this Agreement;




(iv)

incur Joint Venture Expenses and customary and reasonable costs for start up,
including outside legal services on behalf of the Joint Venture in connection
with the Business and purposes of the Joint Venture;




(v)

engage in any kind of activity and perform and carry out contracts of any kind
necessary to or in connection with or convenient or incidental to the day to day
administration of the Joint Venture;




(vi)

enter into or dispose, extend or terminate any lease, enter into any contract
for purchase or disposal of any asset or part of the undertaking of the Joint
Venture; and




(vii)

enter into any other business.




9.2

Duties of the Manager




The Manager shall subject to the terms of this Agreement:




(a)

devote all of its time to carry out the day to day administration in the
fulfilment of the Business and purposes of the Joint Venture and conduct the
Business in an appropriate manner;











--------------------------------------------------------------------------------

7







(b)

upon every reasonable request being made of it to inform the Joint Venturers and
each of them of all matters, accounts, writings and other things which it may
have become vested with concerning the Joint Venture;




(c)

carry out the day to day administration of the Joint Venture in a proper and
professional manner in accordance with and subject to the terms of this
Agreement and insofar as it is legally able to do so shall supervise and
administer the Business on a day to day basis so as to ensure the optimum
exploitation of the assets of the Business;




(d)

cause to be kept such accounts and other records as will sufficiently explain
the transactions and financial position of the Business to enable a true and
fair profit and loss account and balance sheet to be prepared from time to time
in accordance with generally accepted Australian Accounting Standards
consistently applied by the accounting staff and shall cause such accounts to be
kept in such a manner as to enable them to be conveniently and properly audited;




(e)

provide and/or oversee accounting staff who shall prepare monthly accounts as at
the end of each month, year to date and yearly accounts during the currency of
the Joint Venture or at such other times as the Joint Venturers may direct and
shall provide the Joint Venturers with a copy of any balance sheet and profit
and loss statement prepared in accordance with this clause.




(f)

Do all such things necessary to protect the interests of the Joint Venturers and
the Licence held by the Parties.




9.3

No Liability




Because it is only a representative of the Joint Venturers, the Manager shall
have no liability to the Joint Venturers for losses sustained, liability
incurred or damages suffered by any or both of the Joint Venturers as a result
of the Manager's management of the Joint Venture as any liability of the Manager
shall be a liability of the Joint Venture to be borne by the Joint Venturers as
set forth in Clause 13.2.




9.4

Remuneration




The Manager shall not receive any salary, fees, commission, profits,
distributions, reimbursements or other compensation for its services as manager
of the Joint Venture save and except in reimbursement of any costs and expenses
incurred by the Manager on behalf of the Joint Venturers in managing the
Business, pursuant to Clause 9.2 and pursuant to the indemnity set out in Clause
13.2.




10.

THE MANAGER




10.1

Manager of Joint Venture




The Manager shall act as manager of the Joint Venture in accordance with the
powers and duties conferred upon the Manager in Clause 9.




10.2

Assets Held for Joint Venturers




All agreements entered into or assets acquired or created or held by the Manager
shall be so entered into or acquired or created or held for and on behalf of the
Joint Venturers in their respective Prescribed Equity and the Manager shall have
no beneficial interest therein or thereto.




10.3

Monies Required by the Manager




All monies required for the Manager to serve as manager of the Joint Venture
(including the payment of Joint Venture Expenses) shall be funded by the Joint
Venturers in proportion to their respective Prescribed Equity.




10.4

Relationship Between Manager and Joint Venturers




Notwithstanding anything to the contrary contained herein:




(a)

neither this Agreement nor any agreement referred to herein nor any acts or
omissions of the Manager or of the Joint Venturers or any of them shall create
or constitute or be deemed to have created or constitute the relationship of
trustee and beneficiary between the Manager and any of the Joint Venturers;




(b)

the relationship between the Manager and the Joint Venturers shall be that of
principal and agent and the Manager shall hold any assets of the Joint Venture
merely as agent and not as trustee for the Joint Venturers; and











--------------------------------------------------------------------------------

8







(c)

to the extent to which legal title to any asset belonging to the Joint Venturers
vests in the name of the Manager, the Manager shall in all respects deal with
such asset in accordance with the terms of this Agreement and the directions of
the Joint Venturers.




11.

FINANCING OF THE JOINT VENTURE




11.1

Funding by Joint Venturers




The Joint Venturers agree that 100% of the funding required at any time for the
Joint Venture will be contributed by Party A in accordance with Clause 11.2.




11.2

Contributions by Each Joint Venturer




(a)

In respect of the funding to be provided by the Joint Venturers under Clause
11.1, the parties intend that the Initial Capital will be provided to the
Company upon exercise of rights pursuant to the Convertible Loan Agreement
executed between both parties’ Principal RBC subject to agreement of the
Principal RBC’s of the transfer of rights to the Parties.




(b)

Subject to the terms of this Agreement, further capital that may be required for
the advancement of the JV will be paid by the Parties proportionate to each
party’s Proscribed Equity at the date on which the debt is incurred.




(c)

The Parties intend that the Initial Capital is intended for the use by the JV in
the development of the Projects and that the transfer of the Initial Capital to
the control of the Company (or the application for the benefit of) will not
grant any further rights to either Party. For the avoidance of doubt, the
application of the Initial Capital to the Company for the development of the
Project and the furtherance of the objectives of the JV (directly or indirectly)
will not entitle either Party (or any Principal RBC) to any further rights,
shares or benefits.




(d)

The parties agree that the Initial Capital will be used solely for the
good-standing, benefit and advancement of the projects.




(e)

Contributions are to be made in accordance with Clause 11.3.




11.3

Payment of Contributions




(a)

The Company must submit for the approval of the Manager & Joint Venturers on or
before the [20th] day of each Month a cash estimate for the next Month showing:




(i)

the estimated cash payments which will be required to be made during the
relevant Month;




(ii)

the extent, if any, to which those estimated cash payments will be satisfied by
cash on hand; and




(iii)

the amount which each Joint Venturer would be required to pay and the date or
dates on which such payments will be required ("Cash Call") provided that all
such Cash Calls are approved by the Board of the Manager.




(b)

The Company may, by not less than [5] Business Days' notice to the Joint
Venturers, amend cash estimates or the date or dates on which payment is
required.  




(c)

No Cash Calls are required to be paid by a Joint Venturer unless they have first
been unanimously approved by the Board of the Manager.




(d)

The Joint Venturers agree to pay to the Company for the purposes of this
Agreement a Cash Call which has been approved by the Board of the Manager
pursuant to Clause 11.3(c) on or before the date specified by the Board.  




12.

DEALING WITH THE RESOURCES OF THE JOINT VENTURE




12.1

The Parties hereby warrant to each other that:




(a)

They will deal with the Resources of the JV in a proper manner, in good faith
and for the joint benefit of the Parties to the JV;











--------------------------------------------------------------------------------

9







(b)

That any Resources of the JV when dealt with for the benefit of one Party will
accrue benefit of similar value to the other Party proportionate to each Party’s
shareholding as amended from time to time and as at the date of any such
divesture of the benefit of the relevant Resources; and




(c)

The Parties (or the JV) will under no circumstances, enter into forward
contracts of sale in respect of the Resources without the express written
acceptance of both Parties.




13.

LIABILITY OF JOINT VENTURERS




13.1

Several Liability




All contracts and agreements entered into on behalf of the Joint Venture shall
where practicable be entered into by the Manager on behalf of the Joint
Venturers and shall provide for the liabilities of the Joint Venturers to be
several in proportion to the Prescribed Equity of each Joint Venturer.




13.2

Liability to Equal Prescribed Equity




Where for any reason any contract or agreement entered into for the purposes of
the Joint Venture (whether in the name of the Manager), the Joint Venturers or
any of them) or any act or omission of the Manager, the Joint Venturers or any
of them involves the Joint Venturers in joint or joint and several liability,
each Joint Venturer shall indemnify and keep indemnified the other Joint
Venturer such that no Joint Venturer shall be responsible for more than its
Prescribed Equity in relation to such joint or joint and several liability (“the
Indemnity”). The Indemnity will not operate where any cost, loss or damage has
been incurred as a result of a negligent act or omission or default by the
Manager or the other Joint Venturer.




14.

PROFITS AND LOSSES AND ACCOUNTS




14.1

Determination of Shares of Joint Venturers




The net profit or net loss arising from the Joint Venture in respect of each
Financial Year shall be determined, shared and/or borne in proportions equal to
the Prescribed Equity of each Joint Venturer.




14.2

Quarterly Profit Distribution




Unless the Joint Venturers otherwise agree, within 10 Business Days after the
end of each quarter during a Financial Year, there shall be distributed out of
the cash funds available to the Joint Venture an amount equal to the whole of
net profits, if any, for such quarter.




14.3

Accounts




Within 20 Business Days of the end of each Month in each Financial Year, the
Manager shall cause to be prepared and distributed to the Joint Venturers a
profit and loss account for the Joint Venture for that Month prepared in
accordance with generally accepted Australian Accounting Standards consistently
applied.




14.4

Audit of Accounts




The accounts of the Joint Venture as at the end of each Financial Year shall be
audited by the Auditor within 60 days of the end of each Financial Year in
accordance with Australian Accounting Standards and Corporations Act
requirements.




14.5

Surplus Funds




In addition to any distribution in accordance with Clause 14.2, at the end of
each Financial Year funds which are surplus to the projected operating
requirements and projected capital needs of the Joint Venture shall be
distributed to the Joint Venturers in accordance with each Joint Venturer's
Prescribed Equity.




14.6

Failure to make Capital Contribution




(a)

Notwithstanding the other provisions of Clause 14 (but subject to clause 14.6(b)
below), in the event that a Joint Venturer fails to make a contribution required
under Clause 11, the defaulting Joint Venturer shall not be entitled to receive
any distribution or other inter-party payments (including rent, interest and
licence fees) whilst and so long as such contribution remains outstanding unless
the non-defaulting Joint Venturer has served a Conversion Notice in regard to
that contribution in accordance with Clause 20.6.











--------------------------------------------------------------------------------

10







(b)

In the event the restriction on distributions under Clause 14.6(a) above is
exercised by the JV, the Parties may agree (in writing) to set-off any costs
incurred or owing by either Party against any distribution due to be made.




15.

BANK AND BRANCH DETERMINED BY THE MANAGER




15.1

Funds of the Joint Venture shall be promptly deposited into and kept in a bank
account or accounts at a bank or banks designated by the Manager.




15.2

No funds belonging to the Joint Venture shall be mingled with funds not
belonging to the Joint Venture and no funds shall be withdrawn from any bank
account of the Joint Venture except for the purposes provided for in this
Agreement.




15.3

The signatories for the bank account shall be agreed by the Parties from time to
time.




16.

INTEREST UNDER AGREEMENT NOT TO BE CHARGED




16.1

No Assignment




(a)

Subject to this Clause 16 and Clauses 20 and 21, no Joint Venturer shall lease,
sell, assign or in any way part with possession of its interest in the Joint
Venture or the shares of the Manager or any part thereof, transfer, Encumber,
declare itself a trustee or otherwise deal with its interest in the Joint
Venture or the shares in the Manager or any part thereof without obtaining the
prior written consent of the other Joint Venturer which consent may not be
unreasonably withheld provided however that each of the Joint Venturers shall be
entitled (subject to giving prior written notice to the other Joint Venturer of
its intention) to Encumber its interest in the Joint Venture to:




(i)

a Related Body Corporate of that Joint Venturer; and/or




(ii)

to a bank or other financial institution where the purpose of such Encumbrance
is to assist the particular Joint Venturer in making any contribution to the
Joint Venture in accordance with this Agreement and, in particular, Clause 11;




(iii)

provided that such Encumbrance shall be expressed to be subject to the terms of
this Agreement and in particular Clauses 20 and 21.




(b)

For the purpose of this Clause 16.1, a change in shareholding of a Joint
Venturer so that a change occurs in the control of that Joint Venturer as exists
at the Commencement Date shall be deemed to be an assignment.




16.2

Assignment




A Joint Venturer (in this clause "Assignor") may assign, sell, transfer or
otherwise part with possession of (in this clause "Assign") the whole of its
interest in the Joint Venture and its shares in the Manager (but not part
thereof) to a third party (in this clause "Assignee") provided that:




(a)

the Assignee agrees in writing to be bound by the terms of this Agreement;




(b)

the Assignor shall first have agreed in writing with the other Joint Venturer to
Assign the interest in the Joint Venture and the shares in the Manager to the
Assignee;




(c)

the Assignor shall have entered into a guarantee and indemnity (in the
reasonable opinion of the other Joint Venturer satisfactory in form and
substance) in favour of the other Joint Venturer in respect of the due
performance by the Assignee of its obligations under this Agreement and any
other agreement in respect of the Joint Venture.




16.3

Partition Without Consent of the Other Joint Venturer




A Joint Venturer shall not:




(a)

apply for the partition or an order for the sale of its interest in the Joint
Venture or the shares in the Manager; or




(b)

be entitled to receive as distributions any assets or property other than money




save with the written consent of the other Joint Venturer or in accordance with
the provisions of this Agreement.











--------------------------------------------------------------------------------

11







17.

RELATIONSHIP OF JOINT VENTURERS




17.1

Limit of Joint Venturers' Liabilities




Notwithstanding anything to the contrary herein contained but subject to Clause
13.2, neither this Agreement nor any agreement referred to herein nor the acts
or omissions of the Joint Venturers or of either of them or the Manager:




(a)

shall result nor are they intended to result in the creation of any relationship
whereby a Joint Venturer shall be held responsible or liable for any act or
omission of the other Joint Venturer either jointly or otherwise;




(b)

shall authorise any Joint Venturer to pledge the credit of the other Joint
Venturer; or




(c)

shall impair the independent status of any Joint Venturer or shall create any
trust.




17.2

No Agency or Partnership JV Created




No Joint Venturer shall act as or purport to act as the agent or make any
promise or representation on behalf of the other Joint Venturer without its
express written approval.




The Parties intend that this Agreement is for a Joint Venture only and does not
constitute a Partnership JV.




18.

INDEMNITY FOR BREACH




Notwithstanding any other provisions of this Agreement, the Joint Venturers
covenant and agree with each other to indemnify and keep indemnified the other
from and against any losses and damages which may arise in respect of any breach
by that Joint Venturer of any provisions of this Agreement.




19.

MUTUAL COVENANTS




19.1

Each Party Fiduciary of the Other




(a)

Each party covenants and agrees with the other party that it is the fiduciary of
that other party in relation to the party and to be just and faithful in all its
activities and dealings with such other party in relation to the Joint Venture
and otherwise to perform its obligations under the terms of this Agreement.




(b)

This obligation does not relate to any businesses other than the Projects.




19.2

Parties to Keep Each Other Informed




The parties shall keep each other fully informed and aware of all their
respective activities in relation to this Agreement.




19.3

Parties to Assist Each Other




The parties shall assist each other and generally do all acts, matters and
things to ensure achievement of the objects of the Joint Venture.




19.4

Receipt of Money




Each of the parties covenants and agrees with one another that forthwith upon
the receipt of any monies belonging to the Joint Venture such party shall pay
such monies into the appropriate bank account in accordance with the provisions
of this Agreement.




19.5

Joint Venturers Not to Give Credit




Each Joint Venturer undertakes that it shall not without the consent of the
other Joint Venturer in respect of the Joint Venture:




(a)

give any credit and/or lend any money on behalf of the Joint Venture to any
Person other than in the ordinary course of business of the Joint Venture
conducted in a normal and proper manner;




(b)

subject to Clause 16.1(a)(ii), borrow or raise any money or incur any debt on
account of the Joint Venture;




(c)

except as hereinbefore provided, draw, accept or endorse any negotiable
instruments on account of the Joint Venture;











--------------------------------------------------------------------------------

12







(d)

compound, release or discharge any debt which shall be due or owing to the Joint
Venture without receiving the full amount thereof;




(e)

guarantee, become bail, surety or security on behalf of the Joint Venture for
any Person or do or knowingly suffer to be done anything whereby the property or
assets of the Joint Venture may be attached or taken in execution; or




(f)

incur any liabilities on behalf of the Joint Venture and/or employ any of the
monies and/or effects thereof other than in the ordinary course of business on
behalf of the Joint Venture conducted in a normal and proper manner.




20.

EVENTS OF DEFAULT




20.1

Events of Default




Subject to Clause 20.2, a Joint Venturer shall have committed an event of
default if:




(a)

it breaches any material provision of this Agreement and, where capable of
rectification, the breach is not rectified within 15 Business Days of receipt of
the notice requiring rectification served by the non-defaulting Joint Venturer;




(b)

a petition for winding up it or its Principal RBC is presented and it cannot
within 14 days reasonably satisfy the other Joint Venturer that the petition is
frivolous or vexatious or an order is made, or an effective resolution is
passed, for its or its Principal RBC's winding up except where the winding up is
for the purpose of reconstruction or amalgamation (and has been approved by the
other Joint Venturer such approval not to be unreasonably withheld);




(c)

a provisional liquidator, administrator, receiver or receiver and manager of its
or its Principal RBC's assets or any part thereof or any part of the income
thereof is appointed or if a meeting of the creditors is convened or held
pursuant to the Corporations Law or other similar law in any jurisdiction of
which a relevant party or Primary RBC is subject to;




(d)

it makes a general assignment for the benefit of its creditors or otherwise
acknowledges insolvency or if it goes into liquidation (except for the purposes
of amalgamation or reconstruction and in such manner that the company resulting
therefrom effectively agrees to be bound by or assume the obligations imposed on
the Joint Venturer under this Agreement) or if a provisional liquidator, or
receiver and manager or judicial manager is appointed over its assets,
undertakings or business or if it ceases or threatens to cease to carry on
business;




(e)

any execution or other process of any Court or authority is issued against or
levied upon it or its Principal RBC and not discharged or a stay of execution is
not obtained within 30 days of the issue of the execution or other process or, a
stay of execution having been so obtained, the said execution or process is not
discharged within 10 weeks after the issue or levy of execution or process as
the case may be;




(f)

it or its Principal RBC suspends payment generally or is unable to pay its debts
within the meaning of the Corporations Law;




(g)

it or its Principal RBC enters into any arrangement, reconstruction or
composition with creditors or any of them; or




(h)

the holder of any Permitted Bank Charge takes possession of the Joint Venturer's
interest in the Joint Venture or takes any other step or does any other thing
which results in the holder of the Permitted Bank Charge having the ability to
control the interest of the Joint Venturer in the Joint Venture.




20.2

Disputes Regarding Events of Default




If a dispute arises as to whether or not an event of default has occurred or
whether or not a breach of this Agreement is capable of rectification, and the
dispute remains unresolved after the procedure in Clause 24.1 has been
implemented, such a dispute shall be referred for determination at the election
of the Joint Venturer alleging that an event of default has occurred or that a
breach is capable of rectification, either:




(a)

by an expert in accordance with the provisions of Clause 24; or




(b)

by a court of competent jurisdiction,











--------------------------------------------------------------------------------

13







and it is expressly agreed that an event of default shall be deemed not to have
occurred pending the determination of the dispute by the expert or the court as
the case may be.




20.3

Consequences of Certain Events of Default




Should an event of default occur under Clause 20.1(b) to (h) inclusive and be
continuing, then, without prejudice to its other rights and remedies whether
under this Agreement or at general law, at the election (by notice in writing
served on the defaulting Joint Venturer) of the non-defaulting Joint Venturer:




(a)

the defaulting Joint Venturer shall be deemed to have issued to the other Joint
Venturer a Transfer Notice in accordance with the provisions of Clause 21.3 at a
Proposed Price equal to the purchase price as determined in accordance with
Clause 21.7 of that defaulting Joint Venturer's Prescribed Equity and the
provisions of Clause 21 shall apply; or




(b)

this Agreement shall be terminated whereupon the provisions of Clause 23 will
apply.




20.4

Consequences of any Other Events of Default




Should an event of default occur under Clause 20.1(a) and be continuing, then,
without prejudice to its other rights and remedies whether under this Agreement
or at general law, the non-defaulting Joint Venturer shall be entitled (by
notice in writing served on the defaulting Joint Venturer) to elect to exercise
any of the following remedies:




(a)

if the default is a failure to pay any monies due to be paid hereunder, the
non-defaulting Joint Venturer shall be entitled to pay and to notify the
defaulting Joint Venturer that it has paid such monies and to charge the
defaulting Joint Venturer interest on such monies at a rate per annum equal to
2% above the Prime Rate;




(b)

if the non-defaulting Joint Venturer so elects, the defaulting Joint Venturer
shall be deemed to have issued to the other Joint Venturer a Transfer Notice in
accordance with the provisions of Clause 21.3 at a Proposed Price equal to the
purchase price as determined in accordance with Clause 21.7 of that defaulting
Joint Venturer's Prescribed Equity and the provisions of Clause 21 shall apply;
or




(c)

the non-defaulting Joint Venturer may terminate this Agreement whereupon the
provisions of Clause 23 will apply.




PROVIDED THAT where the defaulting Joint Venturer rectifies its default prior to
the payment and notification pursuant to sub-paragraph (a) or the election
pursuant to sub-paragraphs (b) or (c), the default shall be deemed rectified.




In addition, if the non-defaulting Joint Venturer so elects, the defaulting
Joint Venturer or the directors appointed by the defaulting Joint Venturer to
the Board shall not be entitled either to attend or to vote at any general
meeting or Board meeting of the Manager or otherwise to be consulted or to
participate in any agreement, decision, determination, consent, approval or
other action of the Joint Venturers or the Manager unless and until the default
of such defaulting Joint Venturer shall be rectified.  Until such default is
rectified, a quorum for the purposes of general meetings and Board meetings of
the Manager shall be one representative appointed by the non-defaulting Joint
Venturer;




20.5

Adjustment of Prescribed Equity




In the event that a payment due under this Agreement is overdue for more than 15
Business Days and the non-defaulting Joint Venturer elects to exercise the
remedy available under Clause 20.4(a), then the non-defaulting Joint Venturer
may give a notice to the defaulting Joint Venturer pursuant to this Clause 20.5,
in which case:




(a)

at any time after the expiration of 20 Business Days from the date of such
notice; and




(b)

prior to the repayment of the amount of such payment (together with all interest
thereon) ("Default Payment") by the defaulting Joint Venturer,




the non-defaulting Joint Venturer ("Electing Party") may elect by notice in
writing to the Manager ("Conversion Notice") to convert the Default Payment made
by it to equity whereupon the provisions of Clause 20.6 shall apply.











--------------------------------------------------------------------------------

14







20.6

Conversion Notices




(a)

In the event that a Conversion Notice is served on the Manager pursuant to
Clause 20.5, the Prescribed Equity of the defaulting Joint Venturer ("the
Reducing Party") shall be reduced and of the Electing Party shall be
correspondingly increased in accordance with the following formula :




CPE  =    DP/V x 100




where




CPE

is the change in Prescribed Equities of the Reducing Party and the Electing
Party;




DP

is the amount of the Default Payment (as defined in Clause 20.5) as at the date
the change in Prescribed Equity takes effect; and




V

is the fair value of the entire Joint Venture determined and certified by the
Auditor (who shall be engaged by the Manager for this purpose), acting as expert
and not as an arbitrator, as what in its opinion is the fair value of the entire
Joint Venture on a going concern basis assuming a willing (but not anxious)
vendor and a willing (but not anxious) purchaser contracting at arm's length.




(b)

For the sake of clarity, the Joint Venturers agree that in the event that an
Electing Party's Prescribed Equity is to be increased in accordance with this
clause, its new Prescribed Equity shall be equal to its Prescribed Equity prior
to such increase plus CPE.




20.7

Deemed Change to Prescribed Equity




Where a Joint Venturer's Prescribed Equity has been changed pursuant to Clause
20.5:




(a)

the Prescribed Equity of the other Joint Venturer shall be deemed to reflect its
new equity in the Joint Venture and all references to "Prescribed Equity" in
respect to that Joint Venturer in this Agreement must be construed accordingly;
and




(b)

the event of default to which such change relates shall, for the purposes of
this Agreement, including Clause 20.4(a), shall be deemed to have been
rectified.




20.8

Adjustment to Shareholder and Director Votes




In the event that the Prescribed Equity of a Joint Venturer exceeds 50% then,
for as long as such Prescribed Equity exceeds 50%:




(a)

questions arising at a general meeting or at a Board meeting shall be determined
by majority vote; and




(b)

such Joint Venturer in its capacity as a shareholder of the Manager or the
directors of the Manager appointed by such Joint Venturer and present and
entitled to vote at a general meeting or at a Board meeting (as the case may be)
shall have collectively 51% of the vote.




21.

SALE OF INTEREST IN JOINT VENTURE




21.1

Transfers Only in Accordance with this Clause




(a)

Save as allowed by Clause 16, no Joint Venturer may Transfer any of its
Prescribed Equity other than in accordance with this Clause 21 and any Transfer
made in contravention of this Clause 21 shall be void ab initio.




(b)

No Joint Venturer shall without the consent of the other Joint Venturer have the
right to seek or purport to sell or Transfer its Prescribed Equity unless it
simultaneously seeks or purports to sell or Transfer its interest in the Manager
to the purchaser or transferee of its Prescribed Equity.











--------------------------------------------------------------------------------

15







21.2

Transfers with Consent




(a)

Any Joint Venturer may Transfer all or part only of its Prescribed Equity to any
Person approved in writing by the other Joint Venturer.




(b)

It shall be a condition precedent to such Transfer that the selling Joint
Venturer procures that the purchaser enters into an agreement with the other
Joint Venturer agreeing to be bound by all terms of this Agreement as if it were
a party to it.




21.3

Transfer Notice




(a)

A Joint Venturer wishing to Transfer all or part only of its Prescribed Equity
("Offeror" and "Sale Interest" respectively) other than pursuant to Clause 16 or
21.2 shall give notice in writing ("Transfer Notice") to the other Joint
Venturer ("Offeree").




(b)

The Transfer Notice shall only specify the price and financial conditions which
deal with the payment of money upon which the Offeror is prepared to Transfer
the Sale Interest (hereinafter called "the Proposed Price").




21.4

Offer to Other Joint Venturer




Forthwith upon receipt of the Transfer Notice, the Offeree shall be deemed to
have received an offer (such offer to be open for acceptance for a period of 20
Business Days) ("Acceptance Period") to acquire the Sale Interest at the
Proposed Price.




21.5

Acceptance or Rejection




The Offeree may within the Acceptance Period:




(a)

accept the offer at the Proposed Price and such acceptance may be conditional
upon the receipt by the Offeree of any necessary statutory approvals provided
such condition is reasonable in all the circumstances; or




(b)

reject the offer (and the Offeree shall be deemed to have rejected the offer if
it fails to accept the offer under Clause 21.5(a) within the Acceptance Period).




21.6

Offeror May Sell




If the offer is rejected by the Offeree pursuant to Clause 21.5(b), the Offeror
may, within the period of three (3) months immediately thereafter, Transfer the
Sale Interest at a price not more favourable than the Proposed Price to any
Person provided always:




(a)

that Person agrees in writing to be bound by and to observe such of the
provisions of this Agreement as are still existent and which are binding on the
Offeror.




21.7

Last Match Right




(a)

Prior to the Offeror Transferring the Sale Interest in accordance with Clause
21.6, the Offeror shall give to the Offeree a further written notice of such
proposed Transfer ("Third Party Notice").




(b)

The Third Party Notice shall state the name of the proposed purchaser and of the
Persons who control such purchaser as well as the material terms and conditions
of the proposed sale.




(c)

The Offeree shall then be given the option, exercisable by giving notice
("Exercise Notice") to the Offeror within 30 days following service of the Third
Party Notice ("Exercise Period"), to take a Transfer of the Sale Interest on
substantially the same terms and conditions as set out in the Third Party Notice
(i.e. any non-cash equivalent consideration will be assigned a monetary value by
mutual agreement or, in the absence of mutual agreement, by the Auditor)
provided, however, that the Offeree shall not be required to satisfy any term or
condition which cannot readily be satisfied by reason of circumstances specially
applicable to the proposed purchaser.




(d)

If the Offeree exercises this option to take such Transfer, then such Transfer
shall be completed within 30 days of the Exercise Notice.











--------------------------------------------------------------------------------

16







(e)

If the Offeree does not elect to take such Transfer of the Sale Interest within
the Exercise Period or fails to take such Transfer within the 30 day period
specified in paragraph (d), the Offeror shall be free to Transfer the Sale
Interest in accordance with Clause 21.6 but only to the proposed purchaser and
upon substantially the same terms and conditions stated in the Third Party
Notice and the Joint Venturers shall comply with Clause 33.3.




(f)

The following procedures shall apply to any assessment by the Auditor under
paragraph (c):




(i)

either Joint Venturer may refer the assessment of the monetary value to the
Auditor if agreement cannot be reached within 15 days following service of the
Exercise Notice;




(ii)

the Joint Venturers shall provide all information and documents within their
possession or control reasonably requested by the Auditor to enable it to make
the assessment; and




(iii)

the Auditor shall act as an expert and not as an arbitrator, its determination
shall be final and binding on the parties (save for manifest error) and its
costs shall be borne equally by the Joint Venturers.




21.8

Determination of Purchase Price in the Event of Default




In the event that a Transfer Notice is deemed to have been issued pursuant to
Clauses 20.3(a) or 20.4(b), then the Transfer Notice shall be deemed to have
been issued by the defaulting Joint Venturer in accordance with Clause 21.3 at a
purchase price determined by the Auditor, acting as an expert and not as an
arbitrator, as the fair value of the defaulting Joint Venturer's Prescribed
Equity in the following manner:




(a)

the Auditor shall certify what in its opinion is the fair value of the entire
Joint Venture assuming a willing (but not anxious) vendor and a willing (but not
anxious) purchaser contracting at arm's length;




(b)

the fair value so certified shall then be apportioned to the proportion that the
defaulting Joint Venturer's Prescribed Equity represents of the entire Joint
Venture.




21.9

Cost of Valuation




The cost of the determination of the purchase price in accordance with Clause
21.8 shall be borne by the defaulting Joint Venturer.




21.10

Deemed Change to Prescribed Equity




Where part of a Joint Venturer's Prescribed Equity has been transferred pursuant
to this clause, the Prescribed Equity of the other Joint Venturer shall be
deemed to reflect its new equity in the Joint Venture and all references to
"Prescribed Equity" in respect to that Joint Venturer in this Agreement must be
construed accordingly.




21.11

Completion of Purchase




(a)

Subject to Clause 21.7(d), the completion of any purchase under this clause
shall take place on a date selected by the relevant purchaser which is not later
than 20 Business Days after the later to occur of the date of its acceptance of
the Offeror's offer and the date of approval of any reasonable statutory
approvals necessary for such purchase.




(b)

If the interest of a Joint Venturer is transferred pursuant to Clause 21.8 and
there are monies owing by the defaulting Joint Venturer to the non-defaulting
Joint Venturer then the non-defaulting Joint Venturer shall be entitled to set
off such monies owing against the purchase price.




21.12

Transfer




For the purposes of this Clause 21, "Transfer" means the transfer by a Joint
Venturer and/or a deemed assignment within the meaning of Clause 16.1(b).




21.13

Change of Control of Party B




Notwithstanding any other provision of this Agreement, in the event that there
is a change of control of the Party B the following will apply:











--------------------------------------------------------------------------------

17







(a)

Subject to sub-paragraph (b), Party A may serve a written notice on Party B
(within 90 days of Party A becoming aware of such change of control) electing to
either:




(i)

purchase the whole of Party B's Prescribed Equity (including its interest in the
Manager) for its market value as at the date of service of such notice (as
determined by the Auditor applying the methodology set out in Clause 21.8); or




(ii)

sell to Party B the whole of Party A's Prescribed Equity (including its interest
in the Manager) for an amount calculated on a proportionate basis using the
methodology set out at Clause 20.6(a) above.




21.14

Change of Control of Party A




Notwithstanding any other provision of this Agreement, in the event that there
is a change of control of Party A (the following will apply:




(a)

Subject to sub-paragraph (b), Party B may serve a written notice on Party A
(within 90 days of Party B becoming aware of such change of control) electing to
either:




(i)

purchase the whole of Party A's Prescribed Equity (including its interest in the
Manager) for its market value as at the date of service of such notice (as
determined by the Auditor applying the methodology set out in Clause 21.8); or




(ii)

sell to Party A the whole of Party B's Prescribed Equity (including its interest
in the Manager) for an amount calculated on a proportionate basis using the
methodology set out in Clause 20.6(a) above:




(iii)

Notwithstanding sub-paragraph (a), in the event that the said change of control
occurs as a result of Party A listing on the Australian Stock Exchange (or other
Registered Exchange) Party B may only serve a written notice on Party A (within
90 days of Party B becoming aware of such change of control) requiring Party A
to purchase the whole of Party B's Prescribed Equity (including its interest in
the Manager) for its market value at the date the notice is served pursuant to
this Clause 21.14 (as determined by the Auditor applying the methodology set out
in Clause 21.8).  




21.15

The parties agree that completion of any transaction for the purposes of Clauses
21.13 and 21.14 shall occur within 30 days of service of a notice pursuant to
Clause 21.13 or 21.14.




22.

TERMINATION




22.1

Termination by Agreement




The Joint Venturers may terminate this Agreement and the Joint Venture at any
time by mutual agreement.




22.2

Occurrence of Termination




This Agreement shall be terminated and the Joint Venture dissolved upon the
earliest to occur of the following:




(a)

the agreement of the Joint Venturers pursuant to Clause 22.1;




(b)

the election of a non-defaulting Joint Venturer pursuant to Clauses 20.3(b) or
20.4(c); or




(c)

the termination date specified in a notice given pursuant to Clause 22.3.




22.3

Termination by Controlling Joint Venturer




A Joint Venturer with a Prescribed Equity greater than 80% may terminate the
Joint Venture at any time by giving notice in writing to the other Joint
Venturer specifying a termination date not less than 1 month after the date of
service of such notice.




22.4

Right to Terminate Not to Prejudice Other Rights




The rights to terminate this Agreement and dissolve the Joint Venture shall take
effect without prejudice to the rights that a Joint Venturer may have had
against the other Joint Venturer arising before the termination.











--------------------------------------------------------------------------------

18







23.

PROCEDURE FOLLOWING TERMINATION




23.1

Accounts on Termination




Upon the termination of the Joint Venture in any of the circumstances described
in Clause 22.2, a full accounting in writing shall be taken of all the assets of
the Joint Venture and of all the liabilities connected therewith by a special
liquidator appointed in accordance with Clause 23.4 and immediately after such
accounting shall be taken, all the assets (other than cash) of the Joint Venture
shall be realised and sold to their best advantage and the monies arising from
such sale and other monies of the Joint Venture shall be applied in the
following manner:




(a)

first, in payment of any costs and expenses connected with the taking of the
above accounting and the realisation or sale of the above assets;




(b)

secondly, in payment and discharge of any debts or liabilities connected with
the Joint Venture;




(c)

thirdly, in payment of any of the non-defaulting Joint Venturer's (if and only
if the Joint Venture has been terminated pursuant to Clauses 20.3(b) or 20.4(c),
costs, interest, losses or expenses incurred in connection with the Joint
Venture by the non-defaulting Joint Venturer as a result of the default by the
defaulting Joint Venturer;




(d)

fourthly, any surplus shall be paid to the Joint Venturers in proportion to
their respective Prescribed Equities.




23.2

Sale of Assets to Joint Venturers




Either Joint Venturer may purchase any of the assets of the Joint Venture upon
any sale made pursuant to this clause.




23.3

Assets deemed sold at best price




For the purposes of this clause, an asset of the Joint Venture shall be deemed
to be realised and sold to the best advantage if so realised and sold at a price
by the special liquidator appointed pursuant to Clause 23.4.




23.4

Special Liquidator




A special liquidator for the purposes of this Clause 23 shall be appointed by
the Manager provided however that if the Board cannot agree upon who should be
appointed special liquidator within 10 Business Days of the date of termination
of the Joint Venture, such special liquidator shall be as nominated by the
President for the time being of the Institute of Chartered Accountants in
Australia on the application of either Joint Venturer.




24.

DISPUTE DETERMINATION




24.1

Chief Executives to Consult




In the event that the Joint Venturers are in dispute regarding any matter
relating to the Manager, the Joint Venture or otherwise arising out of this
Agreement, then either Joint Venturer may by notice in writing to the other
Joint Venturer refer the dispute to the chief executive of each Joint Venturer
who shall consult with one another in good faith and use their best endeavours
to resolve such dispute to the mutual satisfaction of both Joint Venturers
without the resort to litigation or arbitration.




24.2

Joint Venturers to Agree Consultant




In the event that the chief executives cannot resolve the dispute within 30 days
of referral, then either Joint Venturer may give notice of particulars of such
dispute to the other Joint Venturer and require that such dispute mediated
internally by a barrister of an Australian Bar Association acceptable to both of
the Joint Venturers who shall give a non-binding determination in respect of the
dispute.




24.3

Appointment if no agreement on consultant




Should the Joint Venturers be unable to agree on such a consultant within 10
Business Days of the date of such notice of dispute, either Joint Venturer may
request the President for the time being of the nominated Australian (State) Bar
Association to nominate an appropriate person (having regard to the matters the
subject of dispute) to determine the matters so under dispute and the Joint
Venturers hereby agree to accept as consultant the person so nominated.











--------------------------------------------------------------------------------

19







24.4

Expert not Arbitrator




The consultant who has been agreed upon or appointed shall act as an expert and
not as an arbitrator and his decision (including any decision as to costs) shall
be final and binding upon the Joint Venturers in the absence of manifest error
on the part of the consultant.




24.5

Costs of Arbitrator




In the event of any third party consultant or arbitrator being appointed to
resolve a dispute between the Parties, any costs or expenses in resolution of
the dispute shall be borne equally between the parties.




25.

CONFIDENTIALITY




25.1

Confidentiality Obligation




Subject to Clauses 25.2, each of the Joint Venturers hereby covenants with the
other that, in consideration of the Joint Venturers agreeing to establish the
Joint Venture and entering into this Agreement, it will procure that it, its
Associates and Related Bodies Corporate (other than in accordance with the terms
and conditions of this Agreement) will not (without the consent of the other
Joint Venturer), divulge to any Person (other than in accordance with this
Agreement or as required by law) any confidential and commercially valuable
knowledge pertaining to the Business or assets of the Joint Venture
("Confidential Information").




25.2

Permitted Disclosure




A Joint Venturer may divulge Confidential Information to a Person if:




(a)

the Confidential Information is in the public domain;




(b)

disclosure is required by law;




(c)

the disclosure is necessary for the purpose of obtaining any consent,
authorisation, approval or licence from any government or public body or
authority;




(d)

it is necessary or desirable that the disclosure be made to any taxation or
fiscal authority;




(e)

the disclosure is made on a confidential basis to the officers, employees or
agents of a Joint Venturer or to the professional advisers of a Joint Venturer
for the purposes of obtaining professional advice in relation to this Agreement
or the enforcement of this Agreement or otherwise for the purpose of consulting
those professional advisers;




(f)

the disclosure is made by a Joint Venturer on a confidential basis to any actual
or prospective financier or agent of a financier to the Joint Venturer;




(g)

the disclosure is necessary in relation to any procedure for discovery of
documents or any proceedings before any court, tribunal or regulatory body; or




(h)

the disclosure is necessary for the purposes of obtaining listing on any stock
exchange.




26.

PUBLICITY




26.1

Except as may be required by law (including the Listing Rules of any relevant
stock exchange), no press release or other announcements concerning this
Agreement shall be made without the prior written approval of the Joint
Venturers, which approval shall not be unreasonably withheld or delayed.




26.2

The Joint Venturers shall co-operate as to the timing and contents of any such
announcement.




27.

TIME AND REMEDY OF DEFAULT




27.1

Subject to the provisions hereof, time shall in all respects be of the essence
of this Agreement.











--------------------------------------------------------------------------------

20







27.2

Notwithstanding any other provision of this Agreement, if any Joint Venturer
defaults under this Agreement the non-defaulting Joint Venturer shall not be
entitled to exercise any of its rights arising out of the default (save where a
specific time period is specifically provided elsewhere in this Agreement) other
than its right to sue for money then owing until it has served the defaulting
Joint Venturer with a notice specifying the default and requesting the
defaulting Joint Venturer to:




(a)

either :




(i)

remedy the default; or




(ii)

if the default cannot be remedied, pay to the non-defaulting Joint Venturer an
amount and/or take such action as is sufficient to put the non-defaulting Joint
Venturer in substantially the same commercial and economic position as it would
have been in had the default not occurred;




(b)

pay all legal costs occasioned by the default; and




(c)

pay any interest due under this Agreement,




within 15 Business Days of service of the notice, and the defaulting Joint
Venturer fails to comply with the notice.




28.

REPRESENTATIONS AND WARRANTIES




28.1

Party A




Party A represents and warrants to Party B that:




(a)

Party A is a duly incorporated corporation validly existing and in good standing
under the laws of South Korea with all the requisite power to enter into this
Agreement and perform its obligations hereunder;




(b)

this Agreement has been duly and validly authorised, executed and delivered by
Party A, and constitutes Party A's legal, valid and binding obligation,
enforceable in accordance with its terms; and




(c)

the execution, delivery and performance of this Agreement by Party A and the
consummation of the transactions contemplated hereby will not violate, breach,
conflict with or create adverse rights under any corporate charter, by-laws,
contract or agreement, or anything else to which Party A is a party or by which
Party A or its assets are subject.




28.2

Party B




Party B represents and warrants to Party A that:




(a)

It is a duly incorporated corporation validly existing and in good standing
under the laws of Tasmania Australia with all the requisite power to enter into
this Agreement and perform its obligations hereunder;




(b)

this Agreement has been duly and validly authorised, executed and delivered by
them, and constitutes their legal, valid and binding obligation, enforceable in
accordance with its terms; and




(c)

the execution, delivery and performance of this Agreement by them and the
consummation of the transactions contemplated hereby will not violate, breach,
conflict with or create adverse rights under any corporate charter, by-laws,
contract or agreement, or anything else to which either is a party or by which
they or their assets are subject.











--------------------------------------------------------------------------------

21







29.

NOTICES




Unless and until the party provides a different address or facsimile number by
notice in writing to other parties to this Agreement its address for notices
shall be to:




(a)

if it is Empire NBD Energy JV Pty Ltd

C/- Level 3, 65 Murray Street,

Hobart Tasmania Australia 7000

Attention: Mr Malcolm Bendall

Facsimile No.:+613 6234 9075

Email

cullumcille@aol.com; empireenergy@btinternet.com




(b)

if it is Great South Land Minerals Limited

Level 3, 65 Murray Street

Hobart, Tasmania Australia 7000

Attention: Mr Malcolm Bendall

Facsimile No.:+613 6234 9075

(c)

if it is NBD PARTNERS ENERGY, South Korea (NBD)

13th Floor, Prudential Tower, 838 Yeoksam_dong Kangnam_gu

Seoul, South Korea 135-982

Attention: Mr Simon Lee

Facsimile No.:

Email

simonlee@nemopartners.com

(d)

If they be the Manager to all of the parties outlined in paragraphs (a), (b) and
(c) above.




29.2

Any notice given as provided by this clause shall be deemed received by the
party to whom it is addressed when:




(a)

in the case of any notice delivered by hand, when so delivered;




(b)

in the case of any notice sent by facsimile, upon the issue of a transmission
control or other like report from the despatching facsimile machine which shows
the relevant number of pages comprised in the notice to have been sent and the
result of the transmission is "OK".




(c)

In the case of any notice sent by email, upon receipt of a response or a
successful email delivery receipt, whichever is the earlier in time.




30.

GOVERNING LAW




This Agreement shall be construed in accordance with and shall be governed by
the laws for the time being in force in Tasmania, Australia.




31.

JURISDICTION




31.1

Each of the parties irrevocably submits to and accepts the exclusive
jurisdiction of any of the Courts of Tasmania or the Federal Court of Australia
(as relevant).




31.2

Each of the parties irrevocably waives, and agrees to waive:




(a)

any immunity for the jurisdiction of any court or for any legal process (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) which that party may have or in the future
acquire;




(b)

any objection that party may now or in the future have to the venue of any such
legal process; and




(c)

the claim they may have now or in the future have that any such process has been
brought in an inconvenient forum.




32.

BREACH OF AGREEMENT




A breach by a Joint Venturer of its obligations under the Agreement will be
deemed to be a breach of that Joint Venturer's obligations under this Agreement.











--------------------------------------------------------------------------------

22







33.

MISCELLANEOUS




33.1

Costs and Stamp Duty




Each of the parties hereto shall be responsible for its own costs and expenses
of and in connection with and incidental to the preparation and carrying into
effect of this Agreement and for the preparation of any document contemplated
hereunder provided that any stamp duty chargeable upon or in respect of this
Agreement or any document or instrument prepared pursuant to this Agreement or
contemplated hereunder shall be borne and paid by the Joint Venturers equally.




33.2

Unavoidable Events




No failure or omission to carry out or observe any term of this Agreement will
give rise to a claim by any party against another or result in a breach of this
Agreement if such failure or omission arises by reason of delay or inability to
perform caused by war, whether declared or not, civil rebellion, strike, fire,
storm or other severe action of the elements, accident, government or statutory
restriction or from other similar causes which are unavoidable or beyond the
reasonable control of the relevant party.




33.3

Further Acts




Each of the parties will without further consideration sign, execute and deliver
any document and shall perform any other act which may be necessary or desirable
to give full effect to this Agreement.




33.4

Entire Understanding




This Agreement supersedes all prior representations, arrangements,
understandings and agreements between the parties relating to the subject matter
of this Agreement and sets forth the entire and exclusive agreement and
understanding between the parties relating to the subject matter of this
Agreement.




33.5

Successors and Assigns




This Agreement shall ensure to the benefit of and be binding upon each of the
parties and their respective successors and permitted assigns.




33.6

No Waiver or Variation




A provision of or a right created under this Agreement may not be waived or
varied except in writing signed by the party or parties to be bound by the
waiver or variation.




33.7

Partial Exercise of Rights




No single or partial exercise by any party of any right, power or remedy under
this Agreement shall preclude any other or further exercise of that or any other
right, power or remedy.




33.8

No Exclusion of Rights




The rights, powers or remedies provided in this Agreement are cumulative with
and not exclusive of any rights, powers or remedies provided independently of
this Agreement.




33.9

Severance




If any provision of this Agreement is judged invalid or unenforceable for any
reason whatsoever by a court of competent jurisdiction, such invalidity or
unenforceability (unless deletion of such provision would materially adversely
affect one of the parties) will not affect the operation or interpretation of
any other provision of this Agreement to the intent that the invalid or
unenforceable provision will be treated as severed from this Agreement.




33.10

Application of Legislation




Unless application is mandatory by law, no legislation, proclamation, order,
regulation or moratorium whether present or future shall apply to this Agreement
so as to extinguish, impair, delay or otherwise alter the rights, powers or
remedies of any of the parties.











--------------------------------------------------------------------------------

23







33.11

Counterparts




This Agreement may consist of a number of counterparts, each of which when
executed shall be an original and all the counterparts together shall constitute
one and the same instrument.




33.12

Indemnity




Each indemnity under this Agreement is a continuing indemnity and shall
constitute a separate and independent obligation of the party giving the
indemnity from its other obligations under this Agreement and shall survive the
execution, delivery and termination of this Agreement.




33.13

Powers of Attorney




In the event that this Agreement is executed under power of attorney, each of
the attorneys executing this Agreement hereby warrants that he has at the time
of executing this Agreement no notice of revocation of the power of attorney
under the authority of which he executes this Agreement.




33.14

Recitals




The parties acknowledge that the Recitals are true and correct and shall form
part of this Agreement.














--------------------------------------------------------------------------------

24







EXECUTED as an Agreement.







SIGNED by




pursuant to Section 126 of the Corporations Act 2001 for NBD PARTNERS ENERGY,
SOUTH KOREA




in the presence of:

)

)

)

)




___________________________________________

Director/Secretary










___________________________________________

Director/Secretary







___________________________________________

Signature of Witness







___________________________________________

Name of Witness (block letters)
















SIGNED by

pursuant to Section 126 of the Corporations Act 2001 for GREAT SOUTH LAND
MINERALS LIMITED ACN 068 650 386 in the presence of:

)

)

)

)




/s/: Malcolm Bendall                                         

CEO/Director







/s/: Gerry Murrell                                            

Signature of Witness







GERRY MURRELL                                        

Name of Witness (block letters)




/S/: Nicole Chesterman                                      

Secretary













SIGNED by




pursuant to Section 126 of the Corporations Act 2001 for Empire NBD Energy JV
Pty Ltd

in the presence of:

)

)

)

)




/s/: Malcolm Bendall                                         

Director/Secretary










/s/: Gerry Murrell                                            

Signature of Witness







GERRY MURRELL                                        

Name of Witness (block letters)




/s/: Simon Hyeon Lee                                        

Director/Secretary




















--------------------------------------------------------------------------------

25




SCHEDULE 1

Constitution (to be drafted)

















--------------------------------------------------------------------------------

26




SCHEDULE 2

Company Management Fee




The Joint Venture Company Management Fee for the First Financial Year shall be
AUD$450,000.00












